Citation Nr: 0731030	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied entitlement to service connection for 
PTSD and bilateral hearing loss.  The veteran testified at a 
Board hearing at the RO before the undersigned Veteran's Law 
Judge in May 2007.  

At this hearing the veteran withdrew additional claims for 
service connection for solar keratosis, arthritis of the 
bilateral shoulders, elbows, and hands, and respiratory 
condition.  For this reason, the Board no longer has 
jurisdiction over these claims and the appeal for service 
connection for these claims is dismissed.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  He testified that he completed three tours of duty in 
Vietnam while in the Navy between the years January 1968 and 
November 1971.  In Vietnam, he stated that he was a signalman 
and was exposed to noise exposure from machine gun mounts 
that he worked on or around.  In one incident the veteran 
stated that a large caliber gun went off in close proximity 
to his head and that his ears rang for a long period of time 
following the incident.  In a second incident the veteran 
stated that, while he was not wearing hearing protection, 
rockets were launched from his ship directly behind him and 
that he has been having hearing problems since that time.  He 
also testified that he was exposed to loud noises while 
qualifying for weapons without hearing protection.   

Personnel records show the veteran served as a signalman 
during his service in the Navy.  The veteran is also 
competent to testify to that which he can experience, such as 
exposure to loud noises in service. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, exposure to 
acoustic trauma in service is presumed.  

Current private medical records dated from November 1999 to 
May 2005 note that the veteran is suffering high frequency 
hearing loss in both ears consistent with noise inducement. 
 
As the record shows a current diagnosis of high frequency 
hearing loss in both ears and exposure to acoustic trauma in 
service, a medical examination should be provided to 
determine whether this diagnosis is related to service.  
Additional factors to be considered include the veteran's 
statements that he worked as a machinist for Boeing Aircraft 
prior to service, and after service that he worked as a truck 
driver and as a pumper and compression operator for 24 years.  
He also noted that he often goes hunting.  The veteran stated 
that he wore ear protection during his employment and while 
hunting 

Post Traumatic Stress Disorder

The veteran also seeks service connection for PTSD for 
traumatic events that he claims occurred during his three 
tours of duty in Vietnam while in the Navy between the years 
January 1968 and November 1971.  The veteran testified that 
during his second tour of duty in December 1969 his ship, the 
USS Ingersoll, was involved in a combat episode off Tiger 
Island, which is a small island off the coast of Vietnam.  
The veteran stated that he was on a gun mount that fired 
numerous rounds at the enemy while the ship was receiving 
incoming enemy fire.  The veteran also stated in his PTSD 
Questionnaire that on or around August 1968 he was hit by 
shrapnel as a result of an airburst explosion occurring 30 to 
50 yards from the Ingersoll.  No medical records indicate, 
nor does the veteran claim, that he was injured by the 
shrapnel.  Finally, the veteran stated in his PTSD 
Questionnaire that his ship, the USS Hoel, came under attack 
on or around April of 1971.  These potential stressors cannot 
be verified based on the present record.  

Records from the National Personnel Records Center show that 
the veteran served in the waters around Vietnam aboard the 
USS Ingersoll, DD-652, from July 6, 1968 to August 13, 1968, 
August 27, 1968 to September 15, 1968, October 14, 1968 to 
November 11, 1968, and November 22, 1968 to November 26, 
1968.  These records also show the veteran served in the 
waters around Vietnam aboard the USS Hoel ,DDG-13, from 
February 8, 1970 to March 2, 1970, December 7, 1970 to 
December 30, 1970, January 30, 1971 to February 10, 1971, and 
February 19, 1971 to March 17, 1971.  Additionally, the 
Enlisted Performance Record shows that the veteran served on 
the Ingersoll from September 1968 to January 1970, and on the 
Hoel from April 1970 to November 1971.  Read together these 
records establish that the veteran was serving on the 
Ingersoll and Hoel during the dates he recounted.

An August 2005 VA medical record shows a diagnosis of PTSD 
related to reports of being shot at while stationed on 
destroyers off the coast of Vietnam.  However, the RO has not 
attempted to verify the claimed stressors by requesting unit 
records from the National Archives or the U. S. Army and 
Joint Services Records Research Center (JSRRC) using the 
fairly specific dates the veteran offered for the stressor 
events.  This should be accomplished. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an audiology 
examination to determine whether the 
current hearing loss diagnosis is at least 
as likely as not related to exposure to 
acoustic trauma in service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether the 
current hearing loss is at least as likely 
as not related to active service.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Contact the JSRRC and the National 
Archives and request copies of the record 
for the veteran's ships, the USS Ingersoll 
and Hoel, for the dates the veteran 
describes his stressors, August 1, 1968 to 
August 30, 1968 and December 1, 1969 to 
December 31, 1969 on the Ingersoll, and 
April 1, 1971 to April 30, 1971 on the 
Hoel.  The request should note the 
stressors that need to be verified. 

3.  Thereafter, any needed additional 
development should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
RONALD  W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



